Citation Nr: 1004232	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-37 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as breathing problems as a result of asbestos 
exposure.

2.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected left and right 
patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
left patellofemoral syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
right patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1985 to June 
1989 and from July 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Acting 
Veterans Law Judge in November 2009; a transcript of that 
hearing is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of VA treatment records.  A 
waiver of agency of original jurisdiction (AOJ) consideration 
accompanied the submission of such evidence.  See 38 C.F.R. 
§ 20.1304.  Therefore, the Board may properly consider the 
newly received records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Regarding the Veteran's sleep apnea, claimed as breathing 
problems as a result of asbestos exposure, the Board notes 
that service treatment records and the Veteran's periodic 
medical examination reports, including at the time of 
discharge, are negative for any complaints, treatment, or 
diagnoses of sleep apnea or a respiratory disorder as a 
result of asbestos exposure.  However, the Veteran contends 
that while in-service aboard ship for nearly nine years, he 
was exposed to all types of insulation; and, before he could 
sleep in his assigned bunk, he had to shake off asbestos that 
had landed on his blanket from the asbestos covered pipes 
over the top of his bunk.  He asserts that his breathing 
problems occurred due to sleeping in the top bunk next to 
asbestos covered pipes.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
of VA promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, 
chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA 
Manual").  The date of this amended material is December 13, 
2005.  Also, an opinion by VA's Office of General Counsel 
(OGC) discussed the proper way of developing asbestos claims.  
See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The VA Manual 
also lists some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos-related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the Veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In the instant case, in March 2007 the Veteran underwent 
tests for sleep apnea and had CPAP [continuous positive 
airway pressure] therapy for treatment of obstructive sleep 
apnea/hypopnea syndrome.  In a September 2009 VA outpatient 
clinic report, the staff physician noted that he had received 
a recent pulmonary function test (PFT) (breathing test), 
which showed a mild restrictive pulmonary defect, that is, 
the lungs did not expand as much as normal.  Further, he 
noted that this finding can be found in asbestosis (and many 
other lung disorders).  

Based on these findings by the VA physician, there is a 
possibility that the Veteran may have an asbestos-related 
disorder and, as such, further development is necessary in 
order to determine whether the Veteran was exposed to 
asbestos during service.  Additionally, a VA examination is 
necessary to ascertain whether the Veteran currently has any 
asbestos-related respiratory disorder and sleep apnea related 
to military service.  The Board also observes that the actual 
PFT, referenced above, has not been associated with the 
claims folder and on remand such test results should be 
obtained.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  It is thus necessary that the outstanding 
VA records (PFT results) described above be obtained for 
consideration in connection with the Veteran's appeal.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).

Additionally, the Veteran contends that he injured his back 
during military service climbing scaffolding that supported 
antennas and radar domes.  He also stated that he reinjured 
his back in August 2002 while at work.  The Veteran indicated 
that he filed a workers compensation claim and has been 
receiving treatment for the injury for the last four years.  
The Board notes that worker's compensation records and 
related medical records have not been associated with the 
claims folder and it appears that no attempt has been made to 
obtain such records.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).  On remand these 
records should be obtained.  

At his video-conference hearing, the Veteran testified that 
the onset of his back disorder was approximately five years 
ago.  See Hearing Transcript (Tr.) p. 4.  He testified 
further that he was treated by a VA physician a few months 
ago and that physician noted that there is a strong 
connection/association between his back disorder and his 
knees because of favoring one knee over the other, which 
caused his gait to change.  See Tr., p. 5.  An October 2009 
VA occupational health note, authored by the VA physician 
that treated the Veteran a few months ago, provides an 
assessment of exacerbation of chronic low back pain with 
further exacerbation of bilateral knee pain, but does not 
include a positive nexus opinion relating the Veteran's 
current back disorder to his service-connected bilateral knee 
disabilities.  

The Board acknowledges that the Veteran was afforded a VA 
examination in June 2007 that addressed his claimed back 
disorder.  The examination was performed by a physician's 
assistant who opined that he was unable to attribute the 
Veteran's low back condition as being secondary to his 
bilateral knee condition without resorting to speculation.  
The physician's assistant stated that there is no medical 
literature supporting such a connection and noted that the 
Veteran had injured his back while at work in 2002.  Here, 
the Board finds that the VA physician's assistant has not 
provided a clear conclusion with respect to whether the 
Veteran's claimed back disorder is related to military 
service or proximately due to his service-connected bilateral 
knee disabilities.  The Court has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion  ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions").

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
as the June 2007 VA physician's assistant did not offer an 
opinion as to whether the Veteran's back disorder is related 
to military service or his service-connected bilateral knee 
disabilities, or offer data in support of his conclusion or a 
reasoned medical explanation connecting the two, the Board 
finds such examination to be inadequate.  Therefore, a remand 
is necessary in order to afford the Veteran an adequate VA 
examination so as to determine the nature and etiology of his 
current back disorder. 

The Veteran was also afforded a VA examination for his 
service-connected left and right patellofemoral syndrome in 
June 2007.  The examination was performed by a physician's 
assistant, who noted that the Veteran has flare-ups of 
increased symptoms with strenuous physical activity, which 
occur once weekly and last one day.  He stated that he could 
not estimate the range of motion loss during flare-ups 
without speculating.  The Veteran, in his Substantive Appeal 
(VA-Form 9), noted that during the right and left knee 
flexing exercises, at the VA examination in June 2007, he had 
"painful movement long before whatever is noted on the Exam 
reports."  He stated, "I told the examiner several times 
about the hurtful exercises but he never stopped pushing and 
pulling."  He stated further that when he starts to walk 
after a long time standing, he is very shaky and must hold 
onto a wall for balance.  He stated that his walking is very 
unbalanced and unstable; and he is still waiting for knee 
braces and or physical rehabilitation.  The Veteran requested 
another "reevaluation to better describe the true limitation 
in range of motion."  The Board notes that although the VA 
physician's assistant noted there was no instability on 
physical examination, he failed to address bilateral knee 
instability on weight-bearing.  Furthermore, on examination 
by a VA physician in October 2009 the Veteran was assessed 
with exacerbation of chronic low back pain with further 
exacerbation of bilateral knee pain.  

In light of the above, the Board finds that the Veteran 
should be afforded another VA examination in order to 
determine the current nature and severity of his service-
connected left and right patellofemoral syndrome.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  The examination should be 
conducted by an appropriate medical doctor and any range of 
motion testing should be determined by the use of a 
goniometer.  Additionally, the examiner should specifically 
be directed to comment upon whether there is range of motion 
loss during flare-ups and the Veteran's instability on 
weight-bearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
whether the Veteran was exposed to 
asbestos during service, taking into 
account his lay statements, service 
treatment records, service personnel 
records, and any other relevant documents.  
If deemed necessary, contact any 
appropriate agency in order to verify the 
Veteran's claimed asbestos exposure.

2.  The RO/AMC should contact the VA 
Medical Center in Tampa, Florida and 
attempt to obtain a copy of the PFT 
results taken at that facility in 2009.  
All efforts to obtain the PFT results 
should be fully documented and if they are 
unavailable the VA facility should provide 
a negative response.

3.  After completing the above, schedule 
the Veteran for a VA compensation 
examination to determine the nature and 
etiology of his claimed breathing problems 
and sleep apnea.  The examination should 
include any necessary diagnostic testing 
or evaluation.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his pertinent 
medical history.

The examiner is asked to confirm whether 
the Veteran currently has asbestosis or 
any other asbestos-related disease.  The 
examiner should provide an opinion as to 
whether any diagnosed respiratory disorder 
and sleep apnea are at least as likely as 
not (a 50 percent or greater probability) 
related to the Veteran's military service, 
to include any asbestos exposure.  All 
opinions expressed should be accompanied 
by supporting rationale. 

4.  Contact the Veteran and obtain 
addresses and proper authorizations to 
obtain his Worker's Compensation records 
to include any private medical records 
pertinent to his work-related back injury.  
Thereafter, obtain and associate with the 
claims folder copies of all records 
indicated.

5.  After completing the above, the 
Veteran should be afforded VA examination 
conducted by a medical doctor with an 
appropriate specialty in order to 
determine the nature and etiology of his 
current back disorder.  The examiner 
should be different from the June 2007 VA 
examiner.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  

Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed disorder as 
relevant to the Veteran's back.

Thereafter, the examiner should offer an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that any currently diagnosed back disorder 
is related to the Veteran's active 
military service, or was caused or 
aggravated by his service-connected 
bilateral patellofemoral syndrome.  All 
opinions expressed should be accompanied 
by supporting rationale. 

6.  The Veteran should also be afforded a 
VA examination conducted by a medical 
doctor with an appropriate specialty in 
order to determine the current nature and 
severity of his bilateral patellofemoral 
syndrome.  The examiner should be 
different from the June 2007 VA examiner.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.  

Any indicated evaluations, studies, and 
tests should be conducted.  In performing 
range of motion testing, the examiner 
should use a goniometer.  The examiner 
should identify the nature and severity of 
all current manifestations of the 
Veteran's service-connected right and left 
knee disabilities.  In this regard, the 
examiner should specifically be directed 
to comment upon the Veteran's instability 
on weight-bearing and whether there are 
any additional limits on functional 
ability during flare-ups.  All opinions 
expressed should be accompanied by 
supporting rationale.  

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection and increased rating 
claims should be readjudicated based on 
the entirety of the evidence, to include 
the evidence received after the September 
2008 supplemental statement of the case.  
If the claims remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

